UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 31, 2007 BERRY PETROLEUM COMPANY (Exact Name of Registrant as Specified in its Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 1-9735 (Commission File Number) 77-0079387 (IRS Employer Identification Number) 5201 TRUXTUN AVE., STE. 300, BAKERSFIELD, CA (Address of Principal Executive Offices) 93309 (Zip Code) Registrant’s telephone number, including area code: (661) 616-3900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) - 1 - Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers. (c)On August 31, 2007, Berry Petroleum Company (“Company”) issued a press release announcing that Mr. Michael Duginski, age 41, was appointed to the newly created position of executive vice president and chief operating officer of the Company, effective September 1, 2007.The press release is attached as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description 99.1 News Release datedAugust 31, 2007 titled "Berry PetroleumCompany Names Michael Duginski Chief Operating Officer." SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. BERRY PETROLEUM COMPANY By: /s/Kenneth A. Olson Kenneth A. Olson Corporate Secretary Date:August 31, 2007 - 2 -
